LOTTINGER, Judge.
This is a suit, sounding in tort, by petitioner, Melba Theriot, an emancipated minor, and against Alfred LeBlanc, Jr. for damages sustained as a result of a three-car collision. The defendants 'are Alfred Le-Blanc, Jr., his insurer, Audubon Insurance Company, Charles Sotile, his insurer, American Casualty Company, and Bryant *103W. Dowden, Jr. and Bryant W. Dowden, Sr., and their insurer, Southern Farm Bureau Casualty Insurance Company. The Lower Court awarded judgment in • favor of petitioner and against defendants, Alfred LeBlanc, Jr., and Audubon Insurance Company, Charles M. Sotile and American Casualty Company, in solido, and dismissed the suits insofar as the other defendants are concerned.
This suit is one of eight suits which have been appealed before this Court and which resulted from the alleged accident. In our master opinion this day handed down in the suit entitled Poirrier v. Audubon Insurance Company et al., La.App., 120 So.2d 90, we went into a lengthy discussion as to the details of the accident and the negligence, or lack of negligence, of the numerous parties. We found the sole cause of the accident to be the negligence of Alfred LeBlanc, Jr. and, therefore, held him and his insurer, Audubon Insurance Company, liable, jointly and severally, and dismissed the suits as to the other defendants.
As to the quantum allowed Miss Theriot, the record discloses that she sustained traumatic head injury, injury to the chest and cervical region, general contusions and brush burns of the head, chest and neck, and fracture of the right ankle. Her injuries were of a serious nature as well as painful, and required her hospitalization for three days. A plaster cast was applied to a broken ankle for a period of about six weeks during which she was compelled to use crutches. She has a one and one-half inch scar beneath her chin, as well as a scar on her right instep which is visible even when she is wearing shoes. She still experiences pain in her right ankle. Following the accident, she was administered penicillin and suffered a discomforting reaction known as “penicillin rash”, which affected her entire body and caused her much discomfort for several days. Her medical and hospital expenses were in the sum of $282.-25. She lost wages in the sum of $240. The Lower Court awarded her the sum of $3,000 as compensation for the injuries, which appears to this Court to be correct, and such awards will be maintained.
For the reasons hereinabove assigned, the judgment of the Lower Court will be affirmed insofar as it awards judgment in favor of petitioner, Mrs. Melba Theriot, and against defendants, Alfred LeBlanc, Jr. and Audubon Insurance Company, jointly and severally, in the sum of $3,-522.25, together with legal interest thereon from date of judicial demand until paid, with costs of court, however, said judgment will be amended so as to provide that, of said amount, the Audubon Insurance Company shall be liable in the principal sum of $352.74. The judgment of the Lower Court will be amended so as to dismiss the suit as against Charles M. Sotile and American Casualty Company, and, as herein-above amended, it will be affirmed.
Amended and affirmed.